IN THE SUPREME COURT OF THE STATE OF NEVADA


                        LEROY HALL MCCOY,                                       No. 83030
                                          Appellant,
                                      vs.
                        THE STATE OF NEVADA,                                        FILED
                                          Respondent.
                                                                                    AUG 1 9 2021
                                                                                           A. BROWN
                                                                                  CLEF    PREME COURT,-
                                                                                 BY
                                                                                            CLERK

                                             ORDER DISMISSING APPEAL

                                   This is a direct appeal from a judgment of conviction. Eighth
                       Judicial District Court, Clark County; Crystal Eller, Judge.
                                   When our preliminary review of the docketing statement and
                       the NRAP 3(g) documents revealed a potential jurisdictional defect, we
                       directed appellant to show cause why this appeal should not be dismissed
                       for lack of jurisdiction. Specifically it appears that the judgment of
                       conviction challenged on appeal was previously appealed in Docket No.
                       76447, McCoy (Leroy) v. State (Order of Affirmance, October 31, 2019). A
                       second duplicate appeal may not be pursued.
                                   In his response to the order to show cause, counsel for appellant
                       informs this court that appellant, acting pro se, filed a copy of the notice of
                       appeal previously filed in Docket No. 76447, that his office withdrew from
                       representation of appellant on March 11, 2020, and that he is not aware of
                       any reason why this notice of appeal should not be dismissed1.




                             'Counsel for appellant, Kedric Bassett, has filed a motion to withdraw
                       as counsel for appellant. The motion is granted.
SUPREME COURT
        Of
     NEVADA


ith 1947A    4.6repu
                                                                                            2c( 2_ 7-6
                           •
                                    Accordingly, as it appears that we lack jurisdiction over this
                       appeal, we
                                    ORDER this appeal DISMISSED.



                                                                                         J.
                                                          Cadish


                                                                      Piek,,AuPy,        J.
                                                          Pickering


                                                                                        J.
                                                          Herndon




                       cc:   Hon. Crystal Eller, District Judge
                             Clark County Public Defender
                             Leroy Hall McCoy
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA

            .6..41›.
WI 1947A
                                                            2